Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/22, 4/28/22, 10/20/21 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflecting member is fitted over the light-shielding stage through the second light-transmission hole of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by a light-transmission hole throughout the claims as there is no clear optical configuration as to how or which light is transmitted through such hole. This limitation is understood as a hole. Examiner notes that the mere recitation of light-transmission holes, without presenting the optical arrangement, does not carry any weight more than any holes capable transmitting any light. 
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)).
Regarding claims 3, 9 and 17, it is not clear what meaning the word stage is intended to convey. In particular, in the broadest reasonable interpretation of the word stage, a raised platform, there is a requirement of flat form for an object to rest on. Taking on that meaning, the "stage" 225 of the instant application is provided with a hole that is functionally required to be left empty, or exposed, in order for the camera to perform its intended purpose. Thus, the hollow cylindrical protrusion made of reflecting material 225 of the instant application is not a stage. Clarification is kindly solicited. 
It is not clear what applicant intends by the reflecting member is fitted over the light-shielding stage through the second light-transmission hole in claim 9. In particular, it is unclear how a member is capable of being fitted over a stage and do so through a hole. Examiner is unable to provide any interpretation of this statement. Clarification is kindly solicited. 
Claim 12 lacks the proper antecedence for "the bottom wall of the second segment". Note that the bottom wall of the frame is not necessarily the same as the bottom wall of the second segment of the frame. 
Claims are examined as they are best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUKI (US 9778411).
Regarding claim 1, YUKI (see FIG.s 1-48) discloses a support bracket for a backlight module, being provided with a mounting cavity penetrating in a given direction, said support bracket comprising: a frame (15b FIG. 1) connected to a light-emitting assembly of the backlight module; and a projecting member (15a and 26 FIG. 1) connected to the frame, said projecting member projecting towards the mounting cavity, and supporting the light-emitting assembly in the backlight module, the projecting member having a first light-transmission hole (see 15H FIG. 3), wherein an axial direction of the first light-transmission hole is parallel to the given direction.
Although YUKI teaches claimed parts in different subassemblies, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed support bracket, and, as it has been held that making separable or integral are often within the ordinary skills in the art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to separate the frame from a part of the projecting member and make the parts of the projecting member integral to one another in order to achieve a desired structural modularity for the assembly. 
Regarding claim 6, YUKI discloses a backlight module (see FIG.s 1-48) comprising a light-emitting assembly (see 12 FIG. 1) and a support bracket (see 15 FIG. 1), the support bracket is provided with a mounting cavity penetrating in a given direction, and comprises: a frame (15b FIG. 1) connected to a light-emitting assembly in the backlight module; and a projecting member (15a and 26 FIG. 1) connected to the frame, projecting towards the mounting cavity, and supporting the light-emitting assembly in the backlight module, the projecting member having a first light-transmission hole (15H FIG. 3), and an axial direction of the first light-transmission hole being parallel to the given direction, wherein the light-emitting assembly is arranged in the mounting cavity of the support bracket, and is connected to the frame of the support bracket; and the light-emitting assembly is provided with a second light-transmission hole (see 19H, 20H and 21H FIG. 3), and is overlapped on the projecting member of the support bracket in such a manner that the second light-transmission hole is in communication with the first light-transmission hole in the support bracket.
Although YUKI teaches claimed parts in different subassemblies, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed support bracket, and, as it has been held that making separable or integral are often within the ordinary skills in the art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to separate the frame from a part of the projecting member and make the parts of the projecting member integral to one another in order to achieve a desired structural modularity for the assembly. 
Regarding claim 14, YUKI discloses a display screen (FIG.s 1-48) comprising a backlight module, the backlight module comprising a light-emitting assembly (12 FIG. 1) and a support bracket (15 FIG. 1), the support bracket having a mounting cavity penetrating in a given direction, and comprising: a frame (15b FIG. 1) connected to a light-emitting assembly in the backlight module; and a projecting member (15a and 26 FIG. 1) connected to the frame, projecting towards the mounting cavity, and supporting the light-emitting assembly in the backlight module, the projecting member having a first light-transmission hole (15H FIG. 3), and an axial direction of the first light-transmission hole being parallel to the given direction, wherein the light-emitting assembly is arranged in the mounting cavity of the support bracket, and is connected to the frame of the support bracket; and the light-emitting assembly is provided with a second light-transmission hole (19H, 20H and 21H FIG. 1), and is overlapped on the projecting member of the support bracket in such a manner that the second light-transmission hole is in communication with the first light-transmission hole in the support bracket.
Although YUKI teaches claimed parts in different subassemblies, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed support bracket, and, as it has been held that making separable or integral are often within the ordinary skills in the art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to separate the frame from a part of the projecting member and make the parts of the projecting member integral to one another in order to achieve a desired structural modularity for the assembly. 
Regarding claim 2, YUKI further discloses the frame comprises an inner wall facing towards the mounting cavity, an outer wall opposite to the inner wall, and a bottom wall connected to the inner wall and the outer wall (structurally required); wherein the projecting member comprises: a connection part (part of 15a connected to 15b FIG. 1, which is structurally required) connected to at least one of the outer wall and the bottom wall, and extending in a direction running away from the frame; and a support part (part of 15a not connected to 15b FIG. 1) arranged below the bottom wall, connected to the connection part and projecting towards the mounting cavity.
Regarding the connection part and the support part, absent clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a portion of the frame and label it as the connection or support part, in accordance to a preferred application of the assembly and without any loss of generality. 
Regarding claim 3, YUKI further discloses the support part is provided with the first light-transmission hole and a light-shielding stage (see 26 FIG. 1), the light-shielding stage has a through hole (see 27 FIG. 1) in communication with the first light-transmission hole, and the light-shielding stage is fitted in the light-emitting assembly supported by the projecting member (as shown in FIG. 3).
Regarding claim 4, YUKI further discloses a distance from an edge of the support part to the first light-transmission hole is greater than or equal to 2mm (structurally evident).
Regarding claim 5, YUKI further discloses the frame comprises: a first segment (15b FIG. 1) connected to the projecting member; and a second segment (13 FIG. 1) comprising an upper portion (13a FIG. 1) and a lower portion (13b FIG. 1) arranged in the given direction, the upper portion projecting towards the mounting cavity relative to the lower portion.
Regarding claims 7 and 15, YUKI further discloses the frame comprises a bottom wall (structurally required), and the projecting member comprises a support part (15a FIG. 1); the light-emitting assembly comprises a reflecting member (21 FIG. 1) connected to the bottom wall of the frame and overlapped on the support part (structurally evident).
Regarding claims 8 and 16, YUKI further teaches the reflecting member comprises a first portion (peripheral) and a second portion (central); the first portion is overlapped on the support part, and the second portion is connected to the bottom wall of the frame.
Although YUKI does not explicitly show an edge of the first portion of the reflecting member is indented relative to an edge of the second portion of the reflecting member, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal shape for the reflecting member in order to achieve a desired light coupling efficiency.
Regarding claims 9 and 17, YUKI further discloses the support part is provided with a light-shielding stage (see 26 FIG. 1), the reflecting member is provided with the second light-transmission hole (evident), and the reflecting member is fitted over the light-shielding stage through the second light-transmission hole.
Regarding claims 10 and 18, YUKI further discloses the frame comprises a first segment (15a FIG. 1) and a second segment (13 FIG. 1), and a mounting notch (shown in FIG. 3) is formed between the second segment and the reflecting member; the light-emitting assembly further comprises a light source (17 FIG. 3) and a flexible circuit board (18 FIG. 3) connected to the light source, the light source is arranged in the mounting cavity, and the flexible circuit board extends from the mounting notch to an outside of the support bracket (as shown in FIG. 3).
Regarding claims 11 and 19, YUKI further discloses the second segment comprises an upper portion (13a FIG. 1) and a lower portion (13b FIG. 1), and the light source is arranged below the upper portion in the mounting cavity (FIG. 3).
Regarding claim 12, YUKI further discloses the flexible circuit board is connected to the bottom wall of the second segment (everything is connected when the apparatus is put-together).
Regarding claims 13 and 20, YUKI further discloses the light-emitting assembly further comprises a light source (17 FIG. 1) and a flexible circuit board (18 FIG. 1) connected to the light source; the light source is arranged in the mounting cavity, and the flexible circuit board extends (partially as shown in FIG. 3) over the support bracket to an outside of the support bracket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CAI (US 2022/0171120), SON (US 11366348),  YASUNAGA (US 10670917). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875